Citation Nr: 1638325	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  13-28 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a sleep disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Air Force from March 1988 to June 2000.  The Veteran received the Air Force Achievement Medal with two Bronze Oak Leaf Clusters and the Kuwait Liberation Medal, among other awards.

This case comes before the Board of Veterans' Appeals (the Board) from a June 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This case was before the Board in June 2015 when it was remanded for additional development.  However, further development is required before the Board may render a decision on the Veteran's claim.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts he has a sleep disorder that is related to service, to include as part of an undiagnosed illness due to Gulf War Illness.  See, e.g., July 2010 claim, November 2013 VA Form 646.

In its May 2015 remand, the Board instructed the AOJ to afford the Veteran a VA examination to determine the nature and cause of any diagnosed sleep disorder, or determine whether any signs or symptoms represented an objective indication of a chronic disability resulting from an undiagnosed illness.  The Veteran was provided the requested examination in July 2015.  However, further development is required.

The text of the VA examiner's report suggests there are outstanding medical records.  The Sleep Apnea Disability Benefits Questionnaire indicated that Computerized Patient Record System (CPRS) file was reviewed but not part of the Veteran's VA claims file.  The examiner referenced a January 18, 2007 record found in CPRS as the first documented report of the Veteran's post-service sleep issues.  Although the Veteran's claims file contains some VA medical records, none correspond to a January 2007 record showing reports of sleep difficulties.  Moreover, on his September 30, 2013 VA Form 9, the Veteran reported that after discharge from service he sought care for sleep difficulties at the St. Louis VA Medical Center.  On remand, the AOJ should associate all outstanding VA medical records with the Veteran's claims file, including those referenced in the July 2015 VA examination report.

Moreover, there may be outstanding service treatment records.  A June 11, 1998 service treatment record noted the Veteran's reports of persistent daytime sleepiness, and indicated that a mental health clinic consultation should be performed to rule out any psychological or environmental stressors that could be contributing to the Veteran's constant sleepiness.  The note indicated the Veteran was placed on profile and prohibited from operating a vehicle or a weapon until the cause of his sleepiness could be determined.  The Veteran was also instructed to return to the clinic in one week.  Although the Veteran was seen again on June 19, 1998, no reference was made to a mental health clinic consultation.  As in-service mental health records may be stored separately from service treatment records, the AOJ should determine whether there are any outstanding in-service clinical records and if so, associate them with the claims file.  See M21-1, III.iii.2.A.1.e (listing the types of records that are and are not included in a service member's service treatment records).  

Given that additional records may be obtained on remand, the file should be returned to the July 2015 VA examiner for additional comment on the newly associated medical records.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995) (stating if a medical opinion of record was based on incomplete records, it is of limited probative value).  The examiner should also comment on the Veteran's reports of experiencing sleeping difficulty since discharge from service.  See June 2011 Notice of Disagreement, September 2013 VA Form 9, and October 2014 Appellate Brief.

Lastly, the Board observes that correspondence received on September 5, 2013, cannot be accessed in Virtual VA.  When the file opens, it contains an error image indicating that there was a format exception due to an unrecognized file type, possibly a Tagged Image File Format (TIFF) image.  The Board attempted to resolve the issue and was unable to do so.  As such, the AOJ should identify the original document in question and to the extent possible attempt to rescan it into the Veteran's electronic claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment and evaluation records relating to the Veteran's claimed sleep disorder, to include the January 18, 2007 record.  All records received should be associated with the claims file.  If the referenced record is determined unavailable, the Veteran should be so informed.

2.  Obtain any outstanding in-service medical records, to include any records related to the Veteran's June 1998 treatment for daytime sleepiness.  Specifically, any separately stored treatment records relating to the Veteran's reported daytime sleepiness, including any mental health clinic consultation reports, should be requested.  All efforts to obtain these records should be documented.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile.  This determination should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records.

3.  Attempt to identify the original document that is the source of the September 5, 2013 "Correspondence" in the Veteran's Virtual VA file.  To the extent possible, obtain a readable or scannable copy of this document.  If a readable copy is not made a part of the record, the Veteran must be notified of the unavailability of any missing documents and be afforded an opportunity to provide any copies of such records that he may have in his possession.

4.  Next, forward the claims file to the July 2015 VA examiner for a review and consideration of the additional medical evidence that has been associated with the claims file since the July 2015 examination.  Following such review, the examiner should provide a written addendum indicating the review of such evidence and any revision of the prior opinion that the examiner deems necessary.  The examiner should also comment on the Veteran's reports of experiencing sleeping difficulty since discharge from service.  See June 2011 Notice of Disagreement, September 2013 VA Form 9, and October 2014 Appellate Brief

5.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the requested benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


